United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                _____________

                                No. 98-2228EA
                                _____________

Sharon Holman,                           *
                                         *
                    Appellant,           *
                                         *
       v.                                *
                                         *
Jim Branson, Individually, doing         * Appeal from the United States
business as Arkansas Reenactors          * District Court for the Eastern
Alliance; Billy Nations, Individually,   * District of Arkansas.
doing business as Terry's Texas          *
Rangers; Jim Jones, Individually, doing *      [UNPUBLISHED]
business as Terry's Texas Rangers; Mike *
Bailey, individually and as agent for    *
Department of Parks and Tourism,         *
State of Arkansas,                       *
                                         *
                    Appellees.           *
                                   _____________

                         Submitted: December 14, 1998
                             Filed: December 23, 1998
                              _____________

Before FAGG, HEANEY, and WOLLMAN, Circuit Judges.
                          _____________

PER CURIAM.

      Sharon Holman appeals the adverse orders of the district court granting
summary judgment and judgment as a matter of law to the parties sued by Holman.
We review the district court's rulings under well established standards. Having
reviewed the
record in the context of the parties' arguments, we conclude the record supports the
district court's decisions. Because our review involves the application of settled
principles of law in a fact intensive case and the parties' submissions show they are
thoroughly familiar with the issues before the court, we believe an extensive discussion
would serve no useful precedential purpose. We thus affirm the district court without
further discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-